Court of Appeals, State of Michigan

                                          ORDER
                                                                     Jane E. Markey
 In re James Ogden                                                    Presiding Judge

 Docket No.   360838                                                 David H. Sawyer

 LC No.       05-028672-MI                                           Mark T. Boonstra
                                                                      Judges


              The October 13, 2022 per curiam opinion is hereby VACATED, and a new opinion is
attached.



                                                    _______________________________
                                                     Presiding Judge




                             October 27, 2022
            If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



In re JAMES OGDEN.


NORTHERN LAKES COMMUNITY MENTAL                                    UNPUBLISHED
HEALTH,                                                            October 27, 2022

               Petitioner-Appellee,

v                                                                  No. 360838
                                                                   Grand Traverse Probate Court
JAMES OGDEN,                                                       LC No. 05-028672-MI

               Respondent-Appellant.


Before: MARKEY, P.J., and SAWYER and BOONSTRA, JJ.

PER CURIAM.

       Respondent appeals by right the probate court’s order for continuing mental health
treatment. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Respondent has been diagnosed as suffering from schizophrenia, bipolar type, and has
received services from petitioner since at least 2005. In March 2022, petitioner filed a petition
with the probate court for a continuing mental health treatment order. A clinical certificate
prepared by Dr. Neal Fellows, D.O., was attached to the petition. In this certificate, Dr. Fellows
reiterated respondent’s diagnosis and stated that he had “personally examined” respondent via
“Telepsych video between myself and the patient.” Respondent waived his right to appear at a
hearing on the petition. The probate court entered an order granting the petition. This appeal
followed.

                                 II. STANDARD OF REVIEW

       We review de novo issues of statutory interpretation. In re Tchakarova, 328 Mich App
172, 182; 936 NW2d 863 (2019). A claim of ineffective assistance of counsel presents mixed
questions of fact and law. People v Head, 323 Mich App 526, 539; 917 NW2d 752 (2018). We


                                               -1-
review factual findings for clear error and we review legal conclusions de novo. Id. Because the
trial court did not hold an evidentiary hearing, our review is limited to mistakes that are apparent
from the record. People v Riley, 468 Mich 135, 139; 659 NW2d 611 (2003).

                                          III. ANALYSIS

        Respondent argues that he was entitled to an in-person, rather than remote, personal
examination under MCL 330.1434, that Dr. Fellows’s examination via Telepsych was therefore
inadequate, and that he was denied the effective assistance of counsel because counsel failed to
object on this ground. We disagree.

        This Court’s “primary task” in construing a statute is to “discern and give effect to the
intent of the Legislature.” In re AGD, 327 Mich App 332, 343; 933 NW2d 751 (2019).
        In construing a statute, we interpret defined terms in accordance with their statutory
        definitions and undefined terms in accordance with their ordinary and generally
        accepted meanings.        When statutory language is unambiguous, judicial
        construction is not required or permitted because the Legislature is presumed to
        have intended the meaning it plainly expressed. [People v Campbell, 329 Mich
        App 185, 193-194; 942 NW2d 51 (2019) (quotation marks and citations omitted;
        alteration removed).]

“When interpreting statutes, our goal is to give effect to the Legislature’s intent, focusing first on
the statute’s plain language. In so doing, we examine the statute as a whole, reading individual
words and phrases in the context of the entire legislative scheme.” Kemp v Farm Bureau Gen Ins
Co of Mich, 500 Mich 245, 252; 901 NW2d 534 (2017) (quotation marks and citation omitted). It
is appropriate to consult a dictionary to ascertain the plain meaning of an undefined term. Bauer
v Saginaw Co, 332 Mich App 174, 193; 955 NW2d 553 (2020).

        “Proceedings seeking an order of involuntary mental health treatment under the Mental
Health Code for an individual on the basis of mental illness . . . generally are referred to as ‘civil
commitment’ proceedings.” In re Portus, 325 Mich App 374, 382; 926 NW2d 33 (2018). The
process for “obtaining continuing orders of hospitalization or other forms of treatment based on a
person’s mental illness are contained in various provisions of Chapter 4 of the Mental Health Code,
MCL 330.1400 et seq.” Id. “First, the probate court must find that the individual continues to be
a person requiring treatment . . . .” Id. at 385, citing MCL 330.1472a(4) (quotation marks
omitted). If the trial court finds that a respondent is still a person requiring treatment, it “shall
issue another continuing order for involuntary mental health treatment . . . for a period not to
exceed 1 year.” MCL 330.1472a(4). “A judge or jury shall not find that an individual is a person
requiring treatment unless that fact has been established by clear and convincing evidence.”
MCL 330.1465.

        Section 434 of the Mental Health Code governs the process for seeking a civil commitment
order, and it provides, in relevant part:

               (1) Any individual 18 years of age or over may file with the court a petition
       that asserts that an individual is a person requiring treatment.




                                                 -2-
                                              * * *

              (3) . . . [T]he petition shall be accompanied by the clinical certificate of a
       physician or a licensed psychologist, unless after reasonable effort the petitioner
       could not secure an examination. . . .

              (4) . . . [A] clinical certificate that accompanies a petition must have been
       executed within 72 hours before the filing of the petition, and after personal
       examination of the individual. [MCL 330.1434 (emphasis added).]

        Respondent argues that he did not receive a “personal examination” under
MCL 330.1434(4). The term “personal examination” is not defined by the Mental Health Code.
As relevant to this case, Merriam-Webster’s Collegiate Dictionary defines “personal,” in part, as
“carried on between individuals directly // a personal interview,” or “relating to the person or
body.” Merriam-Webster’s Collegiate Dictionary (11th ed). Neither of these definitions suggests
that physical presence is necessarily required. “Examination” is defined as “the act or process of
examining.” Id. “Examine” is defined as: “to inspect closely”; “to inquire into carefully”; “to test
by questioning in order to determine progress, fitness, or knowledge.” Id. A “personal
examination,” then, can be reasonably be defined as a careful inquiry, inspection, or test that is
conducted between the examiner and examinee or that relates to the examinee’s person or body.
Nothing in these terms states implies that a personal examination must take place with the
examiner and examinee in the same room or physical space.

        Further, the language of MCL 330.1434 does not reveal that the Legislature intended such
a limitation on the term “personal examination.” The statute requires that a personal examination
must be conducted in connection with a clinical certificate, and the clinical certificate must
accompany the petition asserting that an individual is a person requiring treatment.
MCL 330.1434. When viewed in context, it is clear that the purpose of the personal examination
is to assist the court in determining whether the person who is the object of a petition is a person
requiring treatment. The term “person requiring treatment” is defined in section 401 of the Mental
Health Code, which provides in relevant part:

               (1) As used in this chapter, “person requiring treatment” means (a), (b), or
       (c):

               (a) An individual who has mental illness, and who as a result of that mental
       illness can reasonably be expected within the near future to intentionally or
       unintentionally seriously physically injure himself, herself, or another individual,
       and who has engaged in an act or acts or made significant threats that are
       substantially supportive of the expectation.

                (b) An individual who has mental illness, and who as a result of that mental
       illness is unable to attend to those of his or her basic physical needs such as food,
       clothing, or shelter that must be attended to in order for the individual to avoid
       serious harm in the near future, and who has demonstrated that inability by failing
       to attend to those basic physical needs.




                                                -3-
              (c) An individual who has mental illness, whose judgment is so impaired by
       that mental illness, and whose lack of understanding of the need for treatment has
       caused him or her to demonstrate an unwillingness to voluntarily participate in or
       adhere to treatment that is necessary, on the basis of competent clinical opinion, to
       prevent a relapse or harmful deterioration of his or her condition, and presents a
       substantial risk of significant physical or mental harm to the individual or others.
       [MCL 330.1401.]

         Therefore, a court’s determination of whether someone is a person requiring treatment
requires an assessment of (1) whether that person suffers from a mental illness and (2) the impacts
that the mental illness has on the person’s life or behavior. “ ‘Mental illness’ means a substantial
disorder of thought or mood that significantly impairs judgment, behavior, capacity to recognize
reality, or ability to cope with the ordinary demands of life.” MCL 330.1400(g). Mental illness
by definition manifests through thoughts and mood, so while it is possible that physical proximity
might provide the examiner with insight into a person’s thoughts or mood, it is at least equally
possible that an examination via a videoconferencing software platform—such as the “Telepsych”
platform utilized in this case—would be sufficient to gain such insight. Videoconferencing
software permits the examiner to observe the examinee’s appearance, mannerisms and body
language, as well as speech. Therefore, we conclude that the Legislature did not intend to define
“personal examination” to require that the examiner and examinee occupy the same physical space.
AGD, 327 Mich App at 343. Respondent’s counsel was not ineffective for failing to object to Dr.
Fellows’s examination on this ground. See People v Ericksen, 288 Mich App 192, 201; 793 NW2d
120 (2010) (noting that failure to raise a futile objection does not constitute ineffective assistance
of counsel).

       Affirmed.



                                                              /s/ Jane E. Markey
                                                              /s/ David H. Sawyer
                                                              /s/ Mark T. Boonstra




                                                 -4-